Cass22380000735)E8-MRM Document 24 Filed 10/26/18 Page 2 of 26 PagelID 201
Filing # 78347014 E-Filed 09/24/2018 05:36:49 PM

IN THE CIRCUIT COURT OF THE TWENTIETH JUDICIAL CIRCUIT
IN AND FOR CHARLOTTE COUNTY, FLORIDA

JEREMY RICHARDSON and MANDY
LARSON, on behalf of themselves and all

)
)
others similarly situated, ) Case No.: 18000943CA
)
Plaintiffs, )
) CLASS REPRESENTATION
v. )
)
PROGRESSIVE AMERICAN INSURANCE ) JURY TRIAL DEMANDED
COMPANY, PROGRESSIVE SELECT )
INSURANCE COMPANY, J.D. POWER & )
ASSOCIATES, and MITCHELL a)
INTERNATIONAL, INC., )
)
Defendants. )
CLASS ACTION COMPLAINT

Plaintiffs, Jeremy Richardson and Mandy Larson, on behalf of themselves and all others
similarly situated (collectively, “Plaintiffs”), by and through the undersigned counsel, file this
Class Action Complaint against Defendants, Progressive American Insurance Company,
Progressive Select Insurance Company, (collectively, “Progressive”), J.D. Power & Associates
(J.D. Power”), and Mitchell International, Inc. (“Mitchell”) (collectively, “Defendants”), and
state: |

NATURE OF THE ACTION

l. This Florida class action arises from Defendants’ systemic and intentionally
wrongful and improper valuation of total losses involving the vehicles of Progressive first party
insureds.

2. Progressive has spent many tens of millions of dollars to market itself as a fair

and honest insurance company. However, Progressive and its co-conspirators, Mitchell and J.D.
C@ss@2:880800735}H8-MRM Document 24 Filled! 10/26/18 Page 2 of 36 PagelID 222

Power, are not fair and honest in providing valuations to Progressive insureds whose vehicles
‘ have been involved in an accident and are determined to be a total loss.
3, Through its auto insurance policy contracts, Progressive has agreed to provide,
inter alia, collision coverage for losses resulting from damage to insureds’ vehicles. When the
costs of repairs exceed a specified percentage of the vehicle’s value). Florida law requires
Progressive to declare the vehicle a total loss and provide a settlement based on actual cost to
, purchase a comparable vehicle. Florida St. § 626, 9743(5) (the “Florida Total Loss Statute” or
“Total Loss Statute”). | | |
4, As alleged hereafter, J.D. Power and Mitchell have formed a joint partnership to
provide total loss valuation reports to insurers such as Progressive, J.D. Power and Mitchell call
these reports Work Center Total Loss (“WCTL”) Reports.
5. _ Typically, insurers contract with Mitchell to receive the WCTL reports prepared
by the joint partnership. |
6. Specifically, Progressive has contracted with Mitchell to receive WCTL Reports
to determine the “Market Value” of a total loss vehicle and the “Settlement Value” after any
applicable deductible. Through this joint partnership and Mitchell’s agreement with Progressive,
Progressive, Mitchell and J.D. Power have engaged in a scheme to aitificially deflate the value of
the total loss claims to pay first party insureds less than the actual pre-loss under-value of the
total loss vehicle. |
7. Plaintiffs and the Class, which consists of Condition Adjustment and Market
Value Subclasses, are Progressive automobile insurance policy holders whose vehicles
Progressive determined to be a total loss, and who have been subject to Progressive, Mitchell and |

J.D. Power’s scheme to artificially deflate the value of their total loss claims.
Céss@2:3.8:710007553E8-MRM | Document 24 Filled! 10/26/18 Page @ of 46 PagelD 283

8. When it entered into the insurance contracts at issue in this case with Class
Members, Progressive was aware, but failed to disclose to Plaintiffs, that its WCTL Valuation
system would wrongfully value total loss vehicles. Through this scheme, Progressive, Mitchell
and J.D. Power have engaged in unlawful conduct in violation of Florida law, common law and
their respective contractual obligations, which have uniformly damaged Progressive insureds in

Florida in a readily ascertainable dollar amount.

PARTIES, J URISDICTION AND VENUE
9. Plaintiff, Jeremy Richardson, is an adult citizen of Midway, Gadsden County,
Florida. |
10. Plaintiff, Mandy Larson, is an adult citizen of Port Charlotte, Charlotte County,
Florida. - |
1 1. Plaintiffs bring this action in their individual capacities and on behalf of the Class
of all other persons similarly situated in the state of Florida. | |
12. Defendant Progressive American Insurance Company is a foreign profit
corporation incorporated under the laws of the state of Ohio with a principal place of business in
~ Mayfield Village, Ohio. Progressive issued an automobile liability insurance policy, including
coverage for first-party total loss claims, to Plaintiff Larson and Class Members, and to many
thousands of other insureds in Florida. |
| 13. Defendant Progressive Select Insurance Company is a foreign profit corporation
incorporated under the laws of the state of Ohio with a principal place of business in Mayfield
Village, Ohio. Progressive issued an automobile liability insurance policy, including coverage
for first-party total loss claims, to Plaintiff Richardson and Class Members, and to many

thousands of other insureds in Florida.
CAss@2:38c.000755)H8-MRM Document 24 Filed 10/26/18 Page 3 of 46 PagelD 204

14. | Defendant J.D. Power is incorporated under the laws of the state of Delaware and
has its principal place of business in Westlake, California. J.D. Power has entered into a joint
partnership with Mitchell to prepare and provide to numerous national insurers such as
Progressive with purported valuations for total loss vehicles. J.D. Power and Mitchell have
received very substantial payments from Progressive and other insurers for such valuations. »

15. Defendant Mitchell is incorporated under the laws of the state of Delaware and
has its principal place of business in San Diego, California. Mitchell has entered into a joint
partnership with J.D. Power to prepare and provide to numerous national insurers such as

| Progressive with purported valuations for total loss vehicles.

16. _ The damages in this case exceed $15,000.00, exclusive of interest, costs, and
attorneys’ fees.

17, The Court has personal jurisdi ction over Defendants. All facts giving rise to this
action occurred in the state of Florida. Defendants have been afforded due process because they |
have, at all times relevant to this matter, individually or through their agents, subsidiaries,
officers and/or representatives, operated, conducted, engaged. in and carried on a business

“venture in this state and in this county, and/or maintained an office or agency in this state or
county, and/or sold products, committed a statutory violation -within this state or county related
to the allegations made herein, and caused injuries to Plaintiffs and Class Members, which arose
out of the acts. and omissions that occurred in the state of Florida and this county, during the _
relevant time period, at which time Defendants were engaged in business activities in the state of

- Florida and in Charlotte County, resulting in injuries to Plaintiffs and Class Members.
Clase 228000073508-MRM Document 24 Filled 10/26/18 Page 6 of 36 PageliD 205

GENERAL FACTUAL ALLEGATIONS
The Florida Total Loss Statute.
18. Under the terms of Progressive’s standard policy (the “Policy”) as modified by
Florida’s Total Loss Statute, Progressive is required to pay its insureds, such as Plaintiffs, an
_ amount of money sufficient for Plaintiffs to purchase a comparable replacement vehicle, when
their vehicles are deemed a total loss.

19. Specifically, this regulation governs Progressive’s adjustment of first-party total

loss claims and establishes requirements for adjusting those claims.

20. The Florida total loss regulation provides that:

(5) When the insurance policy provides for the adjustment and settlement of
first-party motor vehicle total losses on the basis of actual cash value or
replacement with another of like kind and quality, the insurer shall use one of
the following methods:

(a) The insurer may elect a cash settlement based upon the actual cost to
purchase a comparable motor vehicle, including sales tax, if applicable
pursuant to subsection (9). Such cost may be derived from:

(1) When comparable motor vehicles are available in the local market
area, the cost of two or more such comparable motor vehicles

available within the preceding 90 days;

(2) The retail cost as determined from a generally recognized used motor
vehicle industry source such as:

a. An electronic database if the pertinent portions of the valuation
documents generated by the database are provided by the insurer to
the first-party insured upon request, or

b. A guidebook that is generally available to the general public if
the insurer identifies the guidebook used as the basis for the retail
cost to the first-party insured upon request; or

(3) The retail cost using two or more quotations obtained by the insurer
from two or more licensed dealers in the local market area.
CAss@24%00007398-MRM Document PA Filled 10/26/18 Page @ of 36 PagellD DH6

(b) The insurer may elect to offer a replacement motor vehicle that is a
specified comparable motor vehicle available to the insured, including
sales tax if applicable pursuant to subsection (9), paid for by the insurer
at no cost other than any deductible provided in the policy and
betterment as provided in subsection (6). The offer must be
documented in the insurer's claim file. For purposes of this subsection,
a comparable motor vehicle is one that is made by the same
manufacturer, of the same or newer model year, and of similar body type
and that has similar options and mileage as the insured vehicle. .
Additionally, a comparable motor vehicle must be in as good or better
overall condition than the insured vehicle and available for inspection
within a reasonable distance of the insured's residence.

(c) When a motor vehicle total loss is adjusted or settled on a basis that
varies from the methods described in paragraph (a) or paragraph (b), the
determination of value must be supported by documentation, and any
deductions from value must be itemized and specified in appropriate
dollar amounts. The basis for such settlement shall be explained to the
claimant in writing, if requested, and a copy of the explanation shall be
retained in the insurer's claim file.
(d) Any other method agreed to by the claimant.
§ 626.9743(5) Fla. Stat. (2017) (emphasis added).
21. The standard Progressive Policy provides that Progressive will pay a total loss
insured the “actual value” of the total loss vehicle.
22. The quoted provision of the Florida Total Loss Statute has the effect of setting the
regulatory standard for adjusting total loss claims to which Progressive must adhere.
23. Section 5 of the Total Loss Statute provides alternative methods for determining
the “actual cost to purchase a comparable vehicle” at subparagraphs 5(a), 5(b), 5(c), and 5(d).
24. In performing total loss valuations for Progressive’s Florida insureds, J.D. Power
- and Mitchell does not purport to utilize the methods specified in subsection 5(a)(1) (cost of two
comparable vehicles); 5(a)(3) (two or more retail quotations from two or more local dealers);

S(b) (offering a replacement vehicle); 5(c) (settlement based on other methods); or S(d) (any

other method agreed by claimant).
Caase.2d8e000755}H3-MRM Document 24. Filled 10/26/18 Page 8 of 26 PagelID 2D7

25. Thus, the total losses at issue in this action are governed by section 5(a)(2) which

requires the insurer to settle total loss claims based on “the retail cost as determined from a

generally recognized used motor vehicle industry source.”

26. Section 5(a)(2) then provides that the “source” may be an “electronic data base”
or “a guidebook that is generally available to the general public.” Examples of such a
“gui debook” are the NADA, the Kelley Blue Book, or the Black Book guides. |

‘7. The WCTL Reports and J.D. Power and Mitchell valuation methodology are not
generally recognized as required by 5(a)(2) because these Reports are used only by the insurance
industry to improperly reduce total loss payments.

28. Automobile dealers, banks, and other financing entities do not use WCTL
Reports. — |

29. Moreover, as alleged herein, the WCTL methodology is statistically invalid and,
therefore, directly violates the Florida Total Loss Statute. | |

30. Accordingly, the only remaining provision of the Total Loss Statute is Section
5(a)(2)(b) relating to generally available Guidebooks. This subsection governs this action,

31. Plaintiffs do not assert a private right of action under Florida’s Total Loss Statute.
Rather, Plaintiffs’ breach of contract claim is based upon (1) Progressive’s use of WCTL Vehicle
Valuation Reports, which utilize statistically invalid methodologies, algorithms, values or
computations when determining total loss valuations in Florida, and (2) failure to adjust total loss
claims in the manner required by the Florida Total Loss Statute. 7

32. ‘That is, as a condition of doing business in Florida, . Progressive’s insurance
Policies and claim adjustment practices must comply with applicable statutes and regulations.

Progressive’s failure to so comply is a breach of the insurance policies.
Césse 2:3.80\0007553E8-MRM ‘Document 2a Milled 10/26/18 Page 9 of 26 PagellD 288

The Mitchell and J.D. Power Partnership
| 33. Mitchell and J.D. Power entered into a joint partnership to provide WCTL
Vehicle Valuation Reports to insurers, including Progressive. As explained in detail below,
WCTL Vehicle Valuation Reports include purported market values of total loss vehicles based
upon improper and unlawful methodologies. |

34. | The partnership between Mitchell and J.D. Power is described in the first
paragraph of the WCTL Valuation Methodology Explanation as follows:

WorkCenter Total Loss was built through a joint partnership between J.D. Power

and Associates vehicle valuation division Power Information Network (P.I.N.)

and Mitchell International, a leading provider of claims processing solutions to

private passenger insurers.
Id. at 1. |

35, Additionally, WCTL Valuations specifically bear the names of both J.D. Power
and Mitchell on the first page of each report.

36. Each WCTL Valuation contains a Vehicle Valuation Methodology Explanation,
which is located on the last page of each WCTL Valuation. A true and correct copy of the
WCTL Vehicle Valuation Methodology Explanation is attached and incorporated herein as

~ Exhibit A. | |
The WCTL Methodology
_ 37. WCTL provides total loss valuations automatically based on purported
| comparable vehicle data contained in its computer system and loss vehicle data provided to it by

Progressive inspectors called Manage Repair Representatives (“MRR”), through a computer

— interface.
Base Bow CSE Mmmmentii2s Filed 1026/18 Page i aif20 PayelD 199

38. The WCTL Valuation methodology assigns actual cash values for total loss
- vehicles in an amount that is significantly lower than those assigned by published and publicly
available valuation models, such as NADA. | |
39. The WCTL Valuation Methodology is explained | in Exhibit A as a five step
process used to “produce accurate and easy-to-understand vehicle valuations.”
40. This five step process includes:
Step 1 — Locate Comparable Vehicles
Step 2 — Adjust Comparable Vehicles
Step 3 — Calculate Base Vehicle Value
Step 4 — Calculate Loss Vehicle Adjustments
Step 5 — Calculate the Market Value
Exhibit A.

41. None of these “steps” relating to comparable vehicles, calculating base values or
making condition adjustments (step 4) are based on statistically valid methodologies, algorithms,
values or computations. Each step is, in fact, statistically invalid and does not result in a proper
valuation for total loss vehicles in Florida. |

“42. Specifically, the WCTL methodology for identifying “comparable” vehicles and -
for making purported “equating” adjustment for equipment, options and mileage are statistically
invalid.

43. In addition, the methodology for making downward condition adjustments, which —
is a major aspect of the fraudulent scheme to under-value, total losses, is completely invalid.

44. The dollar amounts assigned to condition adjustments in the WCTL Valuations

are wholly arbitrary and are not based on any Statistical, objective, valid, or verifiable data.
Césse2d&c0007TSES-MRM Document 24 Filled 10/26/18 Page 10 of 56 Pagel 20.0

Accordingly, all such downward condition deductions are improper in all respects and should be
disregarded in valuing a Progressive insured’s total loss vehicle.

45. The intended and wrongful result of the five steps and sub-steps is that total loss.
vehicles are undervalued, and Progressive insureds’ total loss claims are underpaid, This
underpayment is a detriment to Progressive insureds, including Plaintiffs, and a benefit to
Defendants and Progressive. Rather than paying Plaintiffs and Class Members the proper sum of
money for their total loss vehicles, Progressive has retained significant funds in the millions of
dollars by inderpayin g Plaintiffs and Class Members for the value of their total loss vehicles.

46. As explained above, the Progressive ‘policies, as subject to Florida’s Total Loss

Statute, require the payment of retail replacement value for comparable automobiles. By
contrast, the WCTL Reports routinely provide Progressive total loss vehicle values which are not
intended to yield retail value for comparable vehicles, but are calculated to yield a substantially
lesser amount. | |

47. The Market Values in the WCT L Valuations are known by Progressive to be
regularly, materially and substantially lower than the retail values for comparable vehicles, and
to deny insureds, such as Plaintiffs and the Class, an actual retail value amount sufficient for its
insureds to purchase a comparable replacement vehicle.

48. The substantial majority of Progressive’s first-party total loss claims in Florida

are settled on the basis of the WCTL Valuations.

Progressive’s Use of the Unlawful WCTL Valuations

49. . Progressive contracted with Mitchell to receive the WCTL Reports |
50. J.D. Power and Mitchell provided Progressive with WCTL Valuations for the

‘total loss vehicles of the Plaintiffs and the Class.

10
Casse288c000739E8-MRM Document 24 Filled 10/26/18 Page 12 of 26 PageliD 211

$1. | Progressive actually utilizes the WCTL Reports to establish purported market and
settlement values for total loss vehicles in Florida. | |

52. The Market Values identified in the WCTL Reports for Plaintiffs’ vehicles
constitute a significant underpayment of Plaintiffs’ total loss claims, and a breach of
Progressive’s obligation under Plaintiffs’ Policies and Florida Total Loss Statute to pay an
amount of money sufficient for Plaintiffs to purchase comparable replacement vehicles.

53. Progressive has actual knowledge that wer L Reports are statistically invalid and
unlawful. | | |

54. Progressive has suppressed and concealed material facts relating to Mitchell’s
improper WCTL Valuation system and its pre-existing scheme in conspiracy with J.D. Power
and Mitchell to intentionally undervalue automobile property claims, including those of the
Plaintiffs’ and the Class. Specifically, Progressive concealed from Plaintiffs that its purported
total loss valuations were based upon the statistically invalid and unlawful WCTL Valuation
methodology. |

5S. Progressive has knowingly and intentionally acted in bad faith towards its Florida

insureds.

Prior Litigation and Plausibility

56. | Plaintiffs’ allegations regarding the invalidity of the WCTL Valuation
methodology are plausible. In a related case filed in the U.S. District Court for the Eastem
District of Oklahoma, Hamon v, Farmers Insurance Company, Inc., et al., Case No. 6:14-CV-
00161-SPS, the Court previously denied motions filed by J.D. Power and Mitchell to dismiss the

Hamon Third Amended Complaint which asserted the same substantive allegations.
— Clee 23.8c1000TS5IE8-MRM Document 24 Filled 10/26/18 Page 12 of 36 PagellD 22.2

57. The invalidity of the WCTL Valuations and its methodology have been the
subject of discovery and detailed expert affidavits in the Hamon action, at least some of which
may be subject to a protective order. That Hamon discovery and the Hamon expert affidavits
regarding the invalidity of WCTL Valuations are subject to a Protective Order. Plaintiffs and the
Class properly could make more detailed allegations regarding the invalidity of the methodology
including, specifically, but not exclusively, selection of “comparable” vehicles, “projected sold
adjustments,” and “condition adjustments” without violatin g the Protective Order in that action.
Indeed, the Third Amended Complaint in the Hamon action included such allegations. |

«58, ‘However, out of an abundance of caution given the Hamon Protective Order,
Plaintiffs and the Class intentionally limit the facts regarding the statistical invalidity of the
WCTL Valuation methodology. Nonetheless, the publicly available information from that case,
including expert affidavits, confirms that J.D. Power and Mitchell are fully on notice of the
claims and issues relating to WCTL Valuations based on the Hamon action and Hamon expert
affidavits. .

59. Likewise, Progressive is on notice of alleged deficiencies in the WCTL Valuation

. methodology as a result of proceedings in a case styled Slade v. Progressive Security Insurance
Co., W.D. La., Case No. 6:1 {-cv-02 164. In Slade, Progressive specifically represented that the
WCTL Valuation methodology utilizes data from a third-party auto auction company named
Manheim when determining the dollar amounts of condition adjustments for total loss vehicles,

Id. (Doe. 166, pp. 4-6).

12
CésseA2d&c000TSQES-MRM Document 24 Filled 10/26/18 Page 18 of 26 PagellD 223

THE NAMED PLAINTIFFS? PROGRESSIV E POLICIES
Plaintiff J eremy Richardson |

60. Plaintiff Jeremy Richardson was the owner and insured of a 2009 GMC Yukon
SLT2 sport utility vehicle. | |

61. | The Manheim data provides no proper basis for determining the dollar amount of

_ the downward condition adjustment in WCTL Reports.

62. ~——~Plaintiff Richardson obtained automobile liability insurance coverage, including
collision, for his GMC Yukon, from Defendant, Progressive Select Insurance Company, under
Policy Number 75743042.

63. On January 3, 2017, following an automobile accident with another vehicle

_ operated by a third party, Progressive determined that Plaintiff Richardson's vehicle was a “total
loss” under claim number XX-XXXXXXX-01.

64. ‘The terms of Progressive’s Florida auto policy with Plaintiff Richardson are not

individualized, unique or specific to Richardson. Plaintiff Richardson’s auto policy is the same
_ standard form Florida auto policy that Progressive uses for all of its Florida insureds with
comprehensive coverage.

65. J.D. Power and Mitchell provided Progressive with a WCTL Valuation for
Plaintiff Richardson’s vehicle. A true and correct copy of Plaintiff Richardson’s WCTL Vehicle
Valuation Report is attached hereto and incorporated herein as Exhibit B.

66. Plaintiff Richardson’s WCTL Valuation purports to state a “Base Value” for his
GMC Yukon in the amount of $17,257.06, and a “Market Value” of $15,931.18 after a negative
condition adjustment in the amount of $1,455.88 and a positive “After Market Parts” adjustment

in the amount of $130.00, before applying his deductible in the amount of $250.00. Plaintiff

13
Cassé.2:2871000735)98-MRM Document 24 Filled 10/26/18 Page 15 of 26 PagellD 2AA

Richardson’s WCTL Valuation deprived him of approximately $1,455.06, based upon the
statistically invalid downward condition adjustment. | |
| Plaintiff Mandy Larson

67. Plaintiff Mandy Larson was the owner and insured of a 2003 Toyota Tundra
Limited truck. Plaintiff Larson obtained automobile liability insurance coverage, including
collision, for her Toyota Tundra, from Defendant, Progressive American Insurance Company,
under Policy Number 911264203. On October 6, 2017, following an automobile accident with
another vehicle operated by a third party, Progressive determined that Plaintiff Larson’s vehicle
was a “total loss” under claim number XX-XXXXXXX-01.

68. The terms of Progressive’s Florida auto policy with Plaintiff Larson are not
individualized, unique or specific to Larson. Plaintiff Larson’s auto policy is the same standard
form Florida auto policy that Progressive uses for all of its Florida insureds with comprehensive
coverage.

69. J.D. Power and Mitchell provided Progressive with a WCTL Valuation for
Plaintiff Larson’s vehicle. A true and correct copy of Plaintiff Larson’s WCTL Vehicle

| Valuation Report is attached hereto and incorporated herein as Exhibit C. |
70. Plaintiff Larson’s WCTL Valuation purports to state a “Base Value” for her
' Toyota Tundra in the amount of $8,290.49, and a “Market Value” of $7,793.10 after a negative
condition adjustment in the amount of $667.39 and a positive “After Market Parts” adjustment in
the amount of $170.00, before applying her deductible in the amount of $500.00. Plaintiff
Larson’s WCTL Valuation deprived her of approximately $667.39, based upon the statistically

invalid downward condition adjustment.

14
CAss2:2:290\1000755)8-MRM Document 24 Filled 10/26/18 Page 16 of 36 PagellD 245

CLASS REPRESENTATION ALLEGATIONS

 

71. Plaintiffs bring this class action on behalf of themselves and all others similarly
- situated, for all claims alleged herein, pursuant to Rule 1.220 of the Federal Rules of Civil
Procedure. The Class consists of:

All persons and entities that have made first-party claims since October 1, 2012

under an automobile insurance policy issued within the state of Florida by

Progressive whose vehicles were declared a total loss by Progressive and were

valued using J.D. Power and Mitchell’s WCTL system.

72. Plaintiffs exclude from the Class Progressive, J.D. Power, Mitchell, all related
entities, subsidiaries or affiliates of said Defendants, any entity in which said Defendants have a
controlling interest, and any and all of said Defendants’ employees, affiliates, legal
representatives, heirs, successors, or assignees.

73. Plaintiffs also exclude from the Class any person or entity that has previously
commenced and resolved a lawsuit against said Defendants arising out of the subject matter of

"this lawsuit.

74. — Plaintiffs also exclude from the Class the Judge assigned to this case and any
member of the Judge’s immediate family.

75. The Condition Adjustment Subclass: This Subclass consists of Florida insureds
whose total loss claims were reduced by negative or downward condition adjustments. |

_ 76. The Market Value Subclass: This Subclass consists of all Florida insureds
whose vehicles received Market Values and Settlement Amounts as determined by WCTL
Valuations which were less than the actual Retail Values for each vehicle as required by Florida
Statute 626.9743(5)(a)(2)(b), as determined by Guidebooks.

77. Numerosity: Both Subclasses are numerous that joinder of all affected persons

would be impracticable. Although the exact number of Subclass members is unknown, the

15
 

by “hoeoa

CAas228&-06007S8E8-MRM Document Ra Filte! 10/26/18 Page 18 of 36 PagelD 246

4

Florida Subclasses are estimated to compri se many thousands of people who have sustained total
losses to their vehicles while insured by Progressive.

78.  Commonality: Numerous questions of law and fact are common to Plaintiffs and
the Class, and predominate over any individual questions. These legal and factual questions
include, but are not limited to: |

a. Whether Progressive failed to properly investigate and determine that WCTL
Valuations are statistically invalid;

b. Whether Progressive has actual knowledge that WCTL Valuations are
statistically invalid;

c. ‘Whether Florida law required Progressive to pay actual cash value to its
Florida insureds; ,

d. Whether Progressive’ s Florida Policy required i it to pay actual cash value to its
Florida insureds;

e. Whether Progressive breached its contracts of insurance with its Florida
insureds by improperly underpaying total loss claims through the use of
statistically invalid J.D, Power/Mitchell valuations;

f. Whether Progressive failed to pay actual cash value to its Florida insureds;

g. Whether WCTL Valuations represent the actual cash value of the vehicles at
the time of the loss;

h. Whether Progressive has intentionally and systemically underpaid total loss
claims to Plaintiffs and the Class by using statistically invalid WCTL
Valuations;

i. Whether Plaintiffs and the Class have sustained damages;

. j. - Whether Defendants have been unjustly enriched as a result of the scheme
’ described herein; and,

k. Whether Progressive, J.D. Power and Mitchell have conspired, as alleged
herein.

79. Typicality: Plaintiffs’ claims are typical of the claims of the Class Members, as

Plaintiffs and all members of the Class have suffered damages as a result of Defendants’

16
 

C@ss@2:280\6007553H8-MRM. Document 24 Filled 10/26/18 Page 18 of 26 PagelD 227

unlawful and deceptive scheme of settling total loss vehicle claims for substantially less than the
actual replacement costs of such vehicles. Specifically, the total loss claims of the Class
‘Members were adjusted by Progressive based upon WCTL Valuations. The same discovery and

- evidence that would be used to support Plaintiffs ’ claims will be used to support the claims of the
Members of the Class. | |
80. Adequacy of Representation: Plaintiffs will fully and adequately represent and
' protect the interests of the Class Members because they share common injuries as a result of the
Defendants’ conduct that is applicable to all Members of the Class. Plaintiffs have retained
counsel with substantial experience in prosecuting consumer class actions. Plaintiffs and their
counsel are committed to prosecuting this action vigorously on behalf of the Class, and have the
financial resources to do so. Neither Plaintiffs nor their counsel have any interests that are
contrary to or in conflict with those of the Class they seek to represent.

81. - Predominance and Superiority: This action is properly maintained as a class
action pursuant to Rule 1.220(b)(3) because questions of law and fact common to Plaintiffs’
claims and the claims of the Members of the Class predominate over questions of law and fact
affecting only individual Members of the Class, such that a class action is superior to other
methods for the fair and efficient adjudication of this controversy. The issues in relation to
Plaintiffs’ claims are similar to the issues relating to the claims of the other Members of the
Class, such that a class action provides a far more efficient vehicle to resolve the claims rather
than a myriad of separate lawsuits. Accordingly, for most Class Members, a class action is the
only mechanism by which they could reasonably expect to vindicate their rights. Certification of

the Class under Rule 1.220(b)(3) is also supported by the following considerations:

17
CAsse2:980000755)98-MRM Document 2d Filled 10/26/18 Page 19 of 26 PageliD 248

a. The relatively small amount of damages that Members of the Class have
suffered on an individual basis would not justify the prosecution of
~ separate lawsuits; and

b. Counsel in this class action are not aware of any other earlier litigation
against Defendants to which any other Members of the Class are a party

- and in which any question of law or fact controverted in the subject action
is to be adjudicated. .
c. By virtue of Defendants’ efforts to conceal their scheme, many Class
_ Members may not even be aware that they have a claim,

d. The pivsecution of separate actions by individual Members of the Class |

would create a risk of inconsistent and varying adjudications concerning -
_ the subject of this action.

e. ‘Class treatment of predominating common questions of law and fact is
superior to multiple individual actions because it would conserve the
resources of the courts and the litigants and further the efficient

. adjudication of Class Member claims.
f. Plaintiffs know of no difficulty to be encountered in the management of
this action that would preclude their maintenance as a class action. .
A. | Damages Calculations for the Subclasses
82. Calculation of damages for the Condition Adjustment Subclass is readily
manageable. Progressive maintains specific information in its electronic database relating to
first-party total loss claims identifying each claim in the amount of any negative or downward

condition adjustment on each such claim.

18
 Cas2288000073E8-MRM Document 24 Filled! 10/26/18 Page 20 of 36 PageliD 229

' 83. ‘In addition, Progressive maintains aggregate data on the total smoun of negative
‘or downward condition adjustments in Florida (and other states) on an annual basis.

84, Accordingly, when the Condition Adjustment Subclass establishes that all of the
Progressive negative or downward condition adjustments are statistically invalid, then each
member of the Condition Adjustment Subclass will be entitled to a refund in the full amount of

| any such condition adjustment. As stated, that amount can be readily determined on an
individual basis for each Progressive first-party insured as well as on an aggregate basis.

85. In a similar matter, the damages recoverable by the Market Valuation Subclass
may be readily determined from Progressive’s electronic database relating to first-party total loss |
claims in the State of Florida.

86. When the Market Value Subclass establishes that each of “Steps” of the WCTL
Valuation Methodology, including but not limited to, condition adjustments, are invalid, then
Progressive becomes obligated to pay the total loss claim of each Market Value Subclass
member based upon the Guidebook valuation imbedded in Progressive’s electronic database as —
an alternative valuation for each Subclass Member’s total loss vehicle.

87. As in the case of the Condition Adjustment Subclass, such information is readily
accessible in Progressive’s electronic database, and the proper adjustments for each Member of
this Subclass can be readily ascertained and determined from that database on an individual
basis. .

88... . All of the damages claimed in this action on a class-wide basis are readily and .
easily ascertainable from the Progressive electronic database relating to its Florida total loss

claims.

19
C@ss@ 2:38:0\000755JE8-MRM Document 24 Filed 10/26/18 Page 20 of 36 PagelD 220

89. Defendants have acted, or refused to act, in a manner that applies generally to the
Class, such that final injunctive relief is appropriate as to the Class as a whole.

Count I- Breach of Contract
(Against Defendants Progressive American Insurance Company and Progressive Select
Insurance Company)

90. Plaintiffs incorporate by reference the allegations in Paragraphs | through 89 as
though fully set forth herein. | |

91. | The Progressive Policies with Plaintiffs constitute valid and binding contracts.

92. | Progressive has breached its Policies with Plaintiffs in multiple ways, resulting in
the material underpayment of Plaintiffs’ and the Class’ total loss claims, which include, but are
not limited to: (a) failure to properly investigate and confirm the statistical validity of the WCTL
Valuation methodology; (b) improper delegation of its obligation to value total loss vehicles,
including the Plaintiffs’ vehicles, to Mitchell; and (c) wrongful failure to properly adjust and pay
the amount due and owed to the Plaintiffs for their total losses, sufficient for Plaintiffs to obtain
comparable replacement vehicles. | |

93.  Progressive’s breach proximately caused Plaintiffs’ actual damages and the actual -
damages of the Class. Thus, Progressive is liable for compensatory, consequential and incidental
damages flowing from its breach of the Policies, as well as attorneys’ fees and interest.

94. _ These breach of contract claims apply to all Class Members.

Count I — Bad Faith -
. (Against Defendants Progressive American Insurance Company and Progressive Select -
Insurance Company)

9S. Plaintiffs incorporate by reference the allegations in Paragraphs 1 through 89 as

though fully set forth herein.

20
 CAas228&e0007S53E8-MRM Document 2a Filed 10/26/18 Page 22 of 86 PagelD 221

96. The Policies obligated Progressive to properly and reasonably investigate the fair
value of the total losses sustained by each such policyholder, including Plaintiffs, and then pay
that amount in a timely manner. The Policies also obligated Progressive to act in good faith and
to deal fairly with Plaintiffs in handling and adjusting their total loss claims.

97. Instead of properly investigating and paying Plaintiffs’ total loss claims,
Progressive contracted with J.D. Power and Mitchell and utilized the WCT L Valuations for the
wrongfill and bad faith purpose of intentionally and improperly reducing total loss payments to
Plaintiffs and the Class, in an improper attempt to save money at the expense of Progressive
insureds, including Plaintiffs and the Class.

98. | Progressive has actual knowledge that WCTL methodology is statistically inval id.

.99.  Progressive’s conduct in “low balling” Plaintiffs’ claims, intentionally
undervaluing Plaintiffs’ claims, and withholding the full value of those claims, is unreasonable
and unjustifiable under the circumstances, and constitutes bad faith under Florida law.

100. Progressive has acted in bad faith in adjusting Plaintiffs’ claims.

101.. Plaintiffs have suffered damages as a direct and proximate result of such
unreasonable, bad faith conduct on the part of Progressive and are, therefore, entitled to recover
compensatory and punitive damages, as well as any other such damages, costs or attorneys’ fees

Plaintiffs may be entitled under Florida law.

Count Ill — Tortious Interference with Performance of a Contract
(Against Defendants J.D. Power & Associates and Mitchell International, Inc.)

102. Plaintiffs incorporate by reference the allegations in Paragraphs | through 89 as

though fully set forth herein.

21
C@ss@2:38°0\600755J88-MRM Document 2a Filted! 10/26/18 Page 22 of 36 PagelD 222

103.. The Policies obligated Progressive to properly investigate the value of Plaintiffs’
total loss claims using a fair and statistically valid valuation system or methodology, and then to
properly pay the Plaintiffs the appropriate value of their total losses. |

| 104. At al times relevant hereto, LD. Power and Mitchell had knowledge that
Progressive entered into.such insurance policies with its insureds and that the policies obligated
Progressive to promptly and properly pay total loss claims. This knowledge is demonstrated by
the fact that J.D. Power and Mitchell prepared the WCTL Valuations, which specifically
- identified Plaintiffs and specifically valued Plaintiffs’ vehicles. | |

105. J.D. Power and Mitchell had actual knowledge that Progressive used the WCTL
Valuations to adjust the total loss claims of Progressive insureds.

106. J.D. Power and Mitchell also had actual knowledge that Progressive typically

- would refuse to increase total loss valuations beyond the WCTL Valuations and that Progressive
settled the majority of its total loss claims based upon WCTL Valuations.

107. J.D. Power and Mitchell wrongfully interfered with Progressive’s contractual

. obligations to Plaintiffs by knowingly and intentionally selling to Progressive ‘a statistically
| invalid and wholly arbitrary total loss valuation product for the specific purpose of enabling
Progressive to underpay the claims of total loss insureds, including Plaintiffs. |
108. Progressive’s breaches that were caused by Power and Mitchell's unjustified,
intentional and malicious interference with Plaintiffs’ contractual rights under the Policy include
‘the following: (a) failing to properly value Plaintiffs total losses; (b) using arbitrary and
statistically invalid methodology to value Plaintiffs’ total loss claims; and (c) causing

Progressive to fail to pay the proper amount due and owed to the Plaintiffs.

22
Césseé 288:0\6007553E98-MRM. Document 2d. Filled 10/26/18 Page 24 of 36 PagellD 223

109. Plaintiffs suffered damages as a proximate result of J.D. Power and Mitchell's
improper WCTL Valuations and resulting tortious interference with the contractual relationship

/ between Progressive and the Plaintiffs and the Class. Therefore, Plaintiffs are entitled to recover .
compensatory and punitive damages, as well as any other such damages, costs or attorneys’ fees

to which they may be entitled under Florida law.

Count IV - Breach of Contract Arising from Plaintiffs’ Status as

Third-Party Beneficiary of the Agreement Between J.D. Power and Mitchell
(Against Defendants J.D. Power & Associates and Mitchell International, Inc.)

110. Plaintiffs incorporate by reference the allegations in Paragraphs 1 through 89 as
_ though fully set forth herein. |

111. At all times relevant hereto, Mitchell, through its joint venture with J.D. Power,
contracted to provide Progressive with total loss valuations. The intended purpose of this
Agreement was to “outsource” Progressive’s valuation of total loss claims for the purpose of
satisfying the obligations of Progressive to value and pay total loss claims.

| 112. As insureds for whom valuations were prepared under this Agreement, Plaintiffs | .
| and the Class are intended beneficiaries of the Agreement between Progressive and Mitchell, and
are entitled to sue for breach of that Agreement.

113. Plaintiffs allege that J.D. Power and Mitchell breached this Agreement by
providing Progressive with total loss valuations that were not statistically valid and were wholly
arbitrary in the manner in which Progressive valued total losses, including Plaintiffs’ total losses,

_The improper WCTL Valuations were supplied to Progressive by Mitchell in the course of
business for the purported direct benefit of Plaintiffs and the Class.

114. Mitchell’s breach of its Agreement to provide valid total loss valuations to

Progressive proximately caused damage to Plaintiffs. Mitchell is, therefore, liable to Plaintiffs

23
CAss2:24.80000755}08-MRM Document 2a Filled 10/26/18 Page 23 of 86 PageliID 224

and the Class as intended third party beneficiaries for compensatory and consequential damages
flowing from said breaches. |

115, ID. Power is likewise liable for Mitchell’s beach of its Agreement with
Progressive based upon its actual involvement with the WCTL Valuation methodology and its |

partnership with Mitchell.

Count V — Civil Conspiracy
(Against Defendants Progressive, J.D. Power & Associates and Mitchell International, Inc.)

116. Plaintiffs incorporate by reference the allegations in Paragraphs 1 through 89 as

though fully set forth herein.

117. J.D. Power, Mitchell and Progressive entered into an illicit agreement and
| | conspiracy to utilize WCTL Valuations to provide improper total loss valuations. Specifically,
: Progressive and Mitchell conspired to underpay Plaintiffs and the Class by using WCTL

Valuations, which included the aforementioned statistically invalid Five Steps (and sub-steps),
which were not intended to calculate the fair value of total loss vehicles, but rather to improperly
undervalue total loss claims of Progressive insureds. |

118. J.D. Power is a part of the conspiracy by reason of its partnership with Mitchell

and its participation with Mitchell in building the WCTL Valuations for use by Progressive and
other insurers. Mitchell’s role in the conspiracy is evidenced by its Agreement with Progressive _
and its partnership with J.D. Power. | |

I 19. Progressive is a part of the conspiracy by reason of having actual knowledge that
_ the WCTL Valuations provided through its partnership with J.D. Power and Mitchell were

statically invalid and continuing to utilize the WCTL Valuations when determining the payment

of Plaintiffs’ and Class Members’ total loss claims.

24
C&sse 2:3.8:0:000755}H8-MRM Document 24. “Filled! 10/26/18 Page 26 of 36 PagelD 225

120. | Progressive’s conspiracy with Power and Mitchell to use invalid WCTL
Valuation methodology deprived Plaintiffs and the Class of the proper value of their total losses,
The overt acts emanating from Defendants’ illicit agreement to so deprive Plaintiffs and the
Class include, but are not limited to, J.D. Power and Mitchell's undervaluation of Plaintiffs’
claims using WCTL Valuations, and Progressive’s failure to properly investigate, adjust and pay
such claims directly resulting from the WCTL Valuations. |

121. Plaintiffs have been damaged as a proximate result of Defendants’ illicit
agreement and conspiracy. Therefore, J.D. Power, Mitchell and Progressive are each liable for
the torts of one another arising out of their conspiracy as defined herein, and Plaintiffs are
entitled to recover compensatory and punitive damages against Progressive, J.D. Power and

Mitchell. |
Prayer for Relief

WHEREFORE, Plaintiffs, Jeremy Richardson and Mandy Larson, respectfully request

that this Honorable Court, for themselves and all Class Members:
_ A | .Certify the Class alleged herein;

B Appoint Plaintiffs as Class Representati ves;

Cc. Appoint the undersigned as Class Counsel;
:

Award Plaintiffs and Class Members actual damages in such amount as the Court
or Jury may determine;

Award declaratory and injunctive relief as permitted by law;
F, Award punitive damages as permitted by law;
G. Award reasonable attorneys’ fees, filing fees, expert fees, liti gation costs and

expenses to counsel based upon the benefit received by Plaintiffs and the Class;
and

25
CAss@:2:28-.000735)98-MRM Document 24. Filed 10/26/18 Page 23 of 36 PagellD 2@6

H. Award Plaintiffs and Class Members any additional relief as this Court deems just
and proper, including injunctive relief to prohibit Progressive from continuing to

utilize WCTL Valuations in Florida.

DEMAND FOR JURY TRIAL _

. Plaintiffs demand a jury trial for all counts for which a trial by jury is permitted by law.

Dated: September 24, 2018

26

Respectfully submitted,

MORGAN & MORGAN
COMPLEX LITIGATION GROUP

/s/ John A. Yanchunis
Jonathan B. Cohen (FL Bar No. 0027620)
John A. Yanchunis (FL Bar No. 324681)
201 N. Franklin St., 7th Floor

Tampa, FL 33602

Telephone: (813) 223-5505 .

Facsimile: (813) 222-2434
jcohen@forthepeople.com
jyanchunis@forthepeople.com

WALLER LAW OFFICE, PC |

Jonathan H. Waller (AL Bar No. WAL073)*
2001 Park Place, Suite 900

Birmingham, AL 35203

Telephone: (205) 313-7330

 jwaller@waller-law.com

Attorneys for Plaintiffs

* Pending pro hac vice admission
